Citation Nr: 1758349	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  08-36 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for bilateral diabetic retinopathy and cataracts.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A hearing was held before the undersigned Veterans Law Judge at the RO in July 2014.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  In August 2014, the Veteran submitted additional evidence, along with a waiver of initial agency of original jurisdiction (AOJ) consideration.  See also December 2015 and March 2017 supplemental statements of the case (SSOCs).

In a February 2014 rating decision, the RO granted a separate 30 percent evaluation for the disability (rated as a noncompensable complication of the service-connected diabetes mellitus prior to that time), effective from August 26, 2010.  In a March 2017 rating decision, the AOJ increased the evaluation for the disability to 30 percent for the earlier part of the appeal, effective from the date of the claim for an increased evaluation.  Because this now uniform evaluation does not represent the highest possible benefit, the issue remains in appellate status and has been recharacterized as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).

In an October 2014 decision, the Board denied another claim that had been on appeal and remanded the above claim for further development.  The detailed procedural history of this appeal until that time is set forth in that decision.  The Board remanded the case for further development in January 2017, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the January 2017 remand, the Board instructed the AOJ to obtain a clarifying VA medical opinion and then readjudicate the case on the basis of additional evidence, including consideration of the pre-2008 amendment rating criteria for evaluating eye disabilities based on the March 2006 date of the claim.  The AOJ secured a responsive March 2017 VA clarifying medical opinion (as well as a May 2017 clarifying medical opinion that contains duplicative findings to those already of record) and subsequently granted the increased 30 percent evaluation prior to August 26, 2010, based on consideration of the criteria for visual field impairment.  See March 2017 rating decision.  The visual field impairment criteria, although worded differently, substantively remained the same after the amendment.

The above actions were mostly responsive to the Board's remand; however, it does not appear that the AOJ considered the potentially relevant pre-2008 amendment criteria other than visual field loss and visual acuity impairment as requested.  See, e.g., pre-amendment Schedule of Ratings for Diagnostic Codes 6000-6009 (certain enumerated diseases of the eye) in 38 C.F.R. § 4.84a (providing that the disabilities, in chronic form, are to be rated from 10 percent to 100 percent for impairment of visual acuity or visual field loss, pain, rest requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology; a 10 percent evaluation is the minimum to be assigned during active pathology).  Based on the foregoing, the Board finds that a remand is required to ensure compliance with the prior remand. See Stegall v. West, 11 Vet. App. 268   (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the case on the basis of additional evidence, including consideration of the pre-2008 amendment rating criteria for evaluating eye disabilities based on the date of the claim in this case (March 2006).

In so doing, the AOJ should specifically consider the potential applicability of the complete provisions of Diagnostic Codes 6000-6009 (certain enumerated diseases of the eye) in 38 C.F.R. § 4.84a (providing that the disabilities, in chronic form, are to be rated from 10 percent to 100 percent for impairment of visual acuity or visual field loss, pain, rest requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology; a 10 percent evaluation is the minimum to be assigned during active pathology) in addition to the visual acuity impairment and visual field loss considered in the March 2017 rating decision and SSOC.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




